                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


CLARENCE JAVON DAVISON,                       2:17-CV-12125-TGB

                 Petitioner,
                                           OPINION AND ORDER
      vs.                               DENYING (1) THE PETITION
                                         FOR A WRIT OF HABEAS
GREG SKIPPER,                           CORPUS; (2) A CERTIFICATE
                                        OF APPEALABILITY; AND (3)
                 Respondent.               LEAVE TO APPEAL IN
                                            FORMA PAUPERIS



     Clarence Javon Davison, (“Petitioner”), confined at the Chippewa

Correctional Facility in Kincheloe, Michigan, seeks the issuance of a writ

of habeas corpus pursuant to 28 U.S.C. § 2254. In his pro se application,

Petitioner challenges his conviction for assault with intent to murder,

Mich. Comp. Laws § 750.83; and assault by strangulation, Mich. Comp.

Laws § 750.84(1)(b). For the reasons that follow, the petition for writ of

habeas corpus will be DENIED.

     I. Background

     Petitioner was convicted by a jury in the Genesee County Circuit

Court. This Court recites verbatim the relevant facts regarding

Petitioner’s conviction from the Michigan Court of Appeals’ opinion
affirming his conviction, which are presumed correct on habeas review


                                    1
pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F. 3d 410,

413 (6th Cir. 2009):


     Defendant’s convictions arise from an October 15, 2013
     assault of his former girlfriend. The victim had been involved
     in a dating relationship with defendant on and off for several
     years, but was actively trying to end the relationship in the
     weeks leading up to the assault. The victim was driving home
     from a store shortly before 1:30 AM on the date of the assault
     when defendant called her mobile phone 8 times within a ten
     minute span. She ignored the calls. The victim testified that,
     when she pulled into the driveway of her home, defendant
     approached her and held an item against her stomach while
     repeatedly stating, “I’m sick of this.” The victim believed the
     item to be a gun but could not describe the item as it was being
     concealed in defendant’s coat pocket.


     Defendant put his hand around the victim’s mouth and
     dragged her to the far side of an abandoned house next to her
     home. He threw the victim to the ground and choked her until
     she lost consciousness. When the victim regained
     consciousness, a shoestring was wrapped tightly around her
     neck. The victim testified that defendant then grabbed her by
     her ponytail and stated, “Well if I can’t have you, can’t nobody
     have you.” The victim then felt something sharp go across her
     neck and could hear blood gushing from the wound. At this
     point, defendant fled. The victim remained on the ground for
     several minutes before struggling to her home where her
     roommates called 911. Responding officers and paramedics
     testified that a shoelace was embedded in a wound around
     victim’s neck cutting off her air supply. Though the victim lost
     consciousness several times in the hours that followed,
     emergency personnel testified that the victim positively
     identified defendant as her assailant.


                                    2
People v. Davison, No. 324479, 2016 WL 1276433, * 1 (Mich. Ct.
App. Mar. 31, 2016).


     The Michigan Court of Appeals affirmed petitioner’s conviction, but

remanded the case to the Genesee County Circuit Court for the judge to

determine whether petitioner should be re-sentenced, in light of the

Michigan Supreme Court’s decision in People v. Lockridge, 498 Mich. 358;

870 N.W.2d 502 (Mich. 2015), which held that Michigan’s Sentencing

Guidelines scheme violates the Sixth Amendment right to a jury trial.
The Michigan Court of Appeals remanded the case back to the trial court

as per the procedure outlined in Lockridge for the judge to determine

whether she would have imposed the same sentence without the

sentencing guidelines. Id., lv. den. 500 Mich. 868, 885 N.W.2d 272 (2016).

     The trial judge on remand denied petitioner’s request to be re-

sentenced, concluding that she would have imposed the same sentence

even in the absence of the sentencing guidelines. People v. Davison, No.

13-034125-FC (Genesee Cty. Cir. Ct., Feb. 9, 2017) (ECF 1, Pg.ID 15).

     Petitioner filed a petition for writ of habeas corpus, seeking habeas

relief on the four claims that he raised before the Michigan Court of

Appeals on his appeal of right. Petitioner also filed a motion to stay the

proceedings and hold the petition in abeyance pending his appeal from
the trial court’s denial of his request to be re-sentenced. The petition was

held in abeyance pending the exhaustion of Petitioner’s re-sentencing



                                     3
appeal. Davison v. Harry, No. 2:17-CV-12125, 2017 WL 6539051 (E.D.

Mich. Dec. 21, 2017).

     The Michigan appellate courts denied Petitioner’s appeal from the

denial of his request for re-sentencing. People v. Davison, No. 339586
(Mich.Ct.App. Jan. 25, 2018); lv. den. 502 Mich. 904, 913 N.W.2d 325

(2018).

     This Court subsequently permitted petitioner to reopen the
proceedings and file an amended petition that was almost identical to the

original petition. Petitioner seeks habeas relief on the following grounds:


     I. (Ground three in amended petition.) Was petitioner denied
     his due process protection to a fair trial, as guaranteed under
     both state and federal constitution, when the trial court
     arraigned petitioner without first having acquired subject-
     matter jurisdiction over petitioner, creating a jurisdictional
     defect, that voids petitioner’s conviction?

     II. (Ground two in amended petition.) Petitioner’s right to due
     process and a jury trial under the federal and state
     constitution were violated by judicial fact finding which
     increased the floor of his permissible sentence under Alleyne
     v. United States. Further, trial counsel rendered ineffective
     assistance in failing to object to the erroneous scoring.

     III. (Ground one in amended petition.) Petitioner’s conviction
     should be vacated because the prosecution failed to present
     evidence sufficient to sustain the convictions.

     IV. Petitioner was denied his fundamental and constitutional
     right to a fair trial as guaranteed under both state and federal
     constitutions, when the trial court, the prosecution and

                                    4
     defense counsel allowed the jury to decide petitioner’s fate by
     and through a defective verdict form that did not allow the
     jury the opportunity to return a not guilty verdict on the lesser
     included offenses, resulting in structural error.

ECF No. 1, PageID.2; see also ECF No. 11, PageID.58-61.

                       II. LEGAL STANDARD

     28 U.S.C. § 2254(d) provides that:

     An application for a writ of habeas corpus on behalf of a
     person in custody pursuant to the judgment of a State court
     shall not be granted with respect to any claim that was
     adjudicated on the merits in State court proceedings unless
     the adjudication of the claim–

          (1) resulted in a decision that was contrary to, or
          involved an unreasonable application of, clearly
          established Federal law, as determined by the Supreme
          Court of the United States; or
          (2) resulted in a decision that was based on an
          unreasonable determination of the facts in light of the
          evidence presented in the State court proceeding.


     A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by

the Supreme Court on a question of law or if the state court decides a

case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

An “unreasonable application” occurs when “a state court decision
unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the
                                     5
writ simply because that court concludes in its independent judgment

that the relevant state-court decision applied clearly established federal

law erroneously or incorrectly.” Id. at 410-11.

      The Supreme Court explained that “a federal court’s collateral
review of a state-court decision must be consistent with the respect due

state courts in our federal system.” Miller-El v. Cockrell, 537 U.S. 322,

340 (2003). The “AEDPA thus imposes a ‘highly deferential standard for
evaluating state-court rulings,’ and ‘demands that state-court decisions

be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010)

(quoting Lindh v. Murphy, 521 U.S. 320, 333, n.7 (1997)); Woodford v.

Viscotti, 537 U.S. 19, 24 (2002) (per curiam)).           “[A] state court’s

determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state
court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In order to obtain

habeas relief in federal court, a state prisoner is required to show that

the state court’s rejection of his claim “was so lacking in justification that

there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Id. at 103.

                            III. DISCUSSION

     A. Claim # 1. The jurisdictional claim.

     Petitioner first claims that the Genesee County Circuit Court never

acquired jurisdiction over his criminal case either because of defects in
                                      6
the arrest warrant or criminal complaint and/or because of a lack of

evidence at the preliminary examination to support a bindover to the

circuit court and/or because the information following the bindover was

somehow defective.
     The determination of whether a state court is vested with

jurisdiction under state law over a criminal case is a function of the state

courts, not the federal courts. Wills v. Egeler, 532 F.2d 1058, 1059 (6th
Cir. 1976); see also Daniel v. McQuiggin, 678 F.Supp.2d 547, 553 (E.D.

Mich. 2009).    The Sixth Circuit has noted that “[a] state court's

interpretation of state jurisdictional issues conclusively establishes

jurisdiction for purposes of federal habeas review.” Strunk v. Martin, 27

F. App’x. 473, 475 (6th Cir. 2001). Petitioner’s claim that the trial court

lacked jurisdiction to try his case raises an issue of state law, because it
questions the interpretation of Michigan law, and is therefore not

cognizable in federal habeas review. See United States ex. rel. Holliday v.

Sheriff of Du Page County, Ill., 152 F.Supp.2d 1004, 1013 (N.D. Ill. 2001);

Cf. Toler v. McGinnis, 23 F. App’x. 259, 266 (6th Cir. 2001) (district court

lacked authority on habeas review to review petitioner’s claim that the

state court erred in refusing to instruct jury on the requirements for

extraterritorial jurisdiction, because the claim was contingent upon an

interpretation of an alleged violation of state law).

     In any event, Petitioner’s jurisdictional claim is meritless. “An

illegal arrest, without more, has never been viewed as a bar to
                                     7
subsequent prosecution, nor as a defense to a valid conviction.” United

States v. Crews, 445 U.S. 463, 474 (1980) (citing Gerstein v. Pugh, 420

U.S. 103, 119 (1975)); see also Frisbie v. Collins, 342 U.S. 519 (1952); Ker

v. Illinois, 119 U.S. 436 (1886). The Supreme Court has held that “the
‘body’ or identity of a defendant or respondent in a criminal or civil

proceeding is never itself suppressible as a fruit of an unlawful arrest,

even if it is conceded that an unlawful arrest, search, or interrogation
occurred.” INS v. Lopez-Mendoza, 468 U.S. 1032, 1039 (1984). Although

the exclusionary rule prohibits the introduction at trial of evidence that

was seized in violation of the Constitution, a criminal defendant “is not

himself a suppressible ‘fruit,’ and the illegality of his detention cannot

deprive the Government of the opportunity to prove his guilt through the

introduction of evidence wholly untainted by the police misconduct.”
United States v. Crews, 445 U.S. at 474. Petitioner does not identify any

evidence other than his own body that was seized during this allegedly

unlawful arrest. Thus, the mere fact that Petitioner may have been

arrested without probable cause or on an invalid warrant would not

prevent him from being prosecuted and convicted of this offense.

     To the extent that Petitioner’s claim that the felony complaint was

jurisdictionally defective is based on state law, it is not cognizable in

federal habeas corpus review. See Hogan v. Ward, 998 F. Supp. 290, 295

(W.D.N.Y. 1998); see also Lane v. Booker, No. 2006 WL 288071, *1 (E.D.

Mich. Feb. 6, 2006). In any event, a criminal court in Michigan does not
                                     8
lose jurisdiction over a criminal case merely because the criminal

complaint was somehow defective. See People v. Payne, No. 2000 WL

33400212, at *3 (Mich.Ct.App. Nov. 28, 2000); People v. Mayberry, 52

Mich. App. 450, 451; 217 N.W.2d 420 (1974) (both citing People v. Burrill,
391 Mich. 124, 133; 214 N.W. 2d 823 (1974)).

     Petitioner’s claim that there was insufficient evidence presented at

the preliminary examination to bind him over for trial is non-cognizable.
A prior judicial hearing is not a prerequisite to prosecution by

information. Gerstein v. Pugh, 420 U.S. 103, 119 (1975). There is no

federal constitutional right to a preliminary examination. United States

v. Mulligan, 520 F. 2d 1327, 1329 (6th Cir. 1975); Dillard v. Bomar, 342

F. 2d 789, 790 (6th Cir. 1965).          Petitioner’s claim that there was

insufficient evidence presented at his preliminary examination to bind
him over for trial thus raises only a matter of state law and procedure

that cannot form a basis for federal habeas relief. See Tegeler v. Renico,

253 F. App’x. 521, 525-26 (6th Cir. 2007). In addition, a guilty verdict

renders harmless any error in the charging decision. See United States v.

Mechanik, 475 U.S. 66, 73 (1986).         Any insufficiency of evidence at

Petitioner’s preliminary examination would be harmless error in light of

Petitioner’s subsequent conviction. See Redmond v. Worthinton, 878

F.Supp.2d 822, 844 (E.D. Mich. 2012).

     Petitioner’s related claim that the information was defective is

likewise not a jurisdictional defect. Once jurisdiction vests in the circuit
                                     9
court, it “is not lost even when a void or improper information is filed.”

People v. Goecke, 457 Mich. 442, 458–59, 579 N.W.2d 868, 876 (1998).

Petitioner is not entitled to relief on his first claim.

      B. Claim # 2. The sentencing claim.
      Petitioner in his second claim argues that the trial court judge

violated his Sixth Amendment right to a trial by jury by using factors

that had not been submitted to a jury and proven beyond a reasonable
doubt or admitted to by petitioner when scoring various guidelines

variables under the Michigan Sentencing Guidelines.

   Petitioner’s second claim is moot because the Michigan Court of
Appeals agreed that the trial judge’s scoring of several of the offense

variables violated the Michigan Supreme Court’s holding in People v.

Lockridge, supra, where the Michigan Supreme Court held that the
Michigan Sentencing Guidelines mandatory scheme violated the Sixth

Amendment right to a jury trial.           The Michigan Court of Appeals

remanded the case back to the trial court as per the procedure outlined
in Lockridge for the judge to determine whether she would have imposed

the same sentence without the sentencing guidelines. People v. Davison,

2016 WL 1276433, at * 2-4.
   Article III, § 2 of the United States Constitution requires the existence

of a case or controversy through all stages of federal judicial proceedings.

This means that, throughout the litigation, the petitioner “must have
suffered, or be threatened with, an actual injury traceable to the
                                      10
defendant and likely to be redressed by a favorable judicial decision.”

Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990). When the

issuance of a writ of habeas corpus would have no effect on a petitioner’s

term of custody, and would impose no collateral legal consequences, the
habeas petitioner fails to present a justiciable case or controversy within

the meaning of Article III of the Federal Constitution. See Ayers v. Doth,

58 F. Supp. 2d 1028, 1034 (D. Minn. 1999). “[M]ootness results when
events occur during the pendency of a litigation which render the court

unable to grant the requested relief.” Carras v. Williams, 807 F. 2d 1286,

1289 (6th Cir. 1986).

      The Michigan Court of Appeals’ decision to vacate Petitioner’s

sentence and remand the matter to the trial judge for a determination of

whether or not she would impose petitioner’s same sentence in the
absence of the mandatory sentencing guidelines moots Petitioner’s Sixth

Amendment sentencing claim. See Hill v. Sheets, 409 F. App’x. 821, 824-

25 (6th Cir. 2010).

      Petitioner in the alternative argues that trial counsel was

ineffective for failing to object to the scoring of these guidelines variables.

In light of the Michigan Court of Appeals’ determination that the

sentencing guidelines had been improperly scored and remanding to the

trial court for the judge to determine whether she would have imposed

the same sentence without these guidelines variables, Petitioner’s

ineffective assistance of counsel claim that was predicated on his
                                      11
sentencing guidelines claim is now moot. See e.g. U.S. v. Jones, 489 F. 3d

243, 255 (6th Cir. 2007). Petitioner is not entitled to relief on his second

claim.

     C. Claim # 3. The sufficiency of evidence claim.
     Petitioner argues that the prosecution presented insufficient

evidence to establish his identity as the perpetrator.

     It is beyond question that “the Due Process Clause protects the
accused against conviction except upon proof beyond a reasonable doubt

of every fact necessary to constitute the crime with which he is charged.”

In Re Winship, 397 U.S. 358, 364 (1970). But the crucial question on

review of the sufficiency of the evidence to support a criminal conviction

is, “whether the record evidence could reasonably support a finding of

guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318
(1979). A court need not “ask itself whether it believes that the evidence

at the trial established guilt beyond a reasonable doubt.” Instead, the

relevant question is whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt. Id. at 318-

19 (internal citation and footnote omitted) (emphasis in original).

     A federal habeas court cannot overturn a state court decision that

rejects a sufficiency of the evidence claim simply because the federal

court disagrees with the state court’s resolution of that claim. Instead, a

federal court may grant habeas relief only if the state court decision was
                                    12
an objectively unreasonable application of the Jackson standard. See

Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because rational people can

sometimes disagree, the inevitable consequence of this settled law is that

judges will sometimes encounter convictions that they believe to be
mistaken, but that they must nonetheless uphold.” Id. Indeed, for a

federal habeas court reviewing a state court conviction, “the only

question under Jackson is whether that finding was so insupportable as
to fall below the threshold of bare rationality.” Coleman v. Johnson, 566

U.S. 650, 656 (2012). A state court’s determination that the evidence

does not fall below that threshold is entitled to “considerable deference

under [the] AEDPA.” Id.

     Finally, on habeas review, a federal court does not reweigh the

evidence or redetermine the credibility of the witnesses whose demeanor
was observed at trial. Marshall v. Lonberger, 459 U.S. 422, 434 (1983).

It is the province of the factfinder to weigh the probative value of the

evidence and resolve any conflicts in testimony. Neal v. Morris, 972 F. 2d

675, 679 (6th Cir. 1992). A habeas court therefore must defer to the fact

finder for its assessment of the credibility of witnesses. Matthews v.

Abramajtys, 319 F. 3d 780, 788 (6th Cir. 2003).

     Under Michigan law, “[T]he identity of a defendant as the

perpetrator of the crimes charged is an element of the offense and must

be proved beyond a reasonable doubt.” Byrd v. Tessmer, 82 F. App’x. 147,

150 (6th Cir. 2003) (citing People v. Turrell, 25 Mich. App. 646, 181
                                   13
N.W.2d 655, 656 (1970)). Here, the Michigan Court of Appeals rejected

Petitioner’s claim:
      In the instant case, the victim positively identified defendant
      as her assailant. Defendant attacks this identification,
      claiming that, because the attack occurred in a dark area, the
      victim lost consciousness during and immediately after the
      attack, and a toxicology screen returned evidence that the
      victim had consumed illegal drugs, a rational jury could not
      find that defendant’s identity as the assailant was proven
      beyond a reasonable doubt. We disagree.

     The victim testified that, although the attack occurred at
     about 1:30 AM, the street lights were working and she
     recognized defendant by both his appearance and voice.
     Though she lost consciousness during and after the event, the
     victim informed responding emergency personnel that
     defendant was her assailant. Furthermore, the victim
     testified that she had been trying to break off her dating
     relationship with defendant and that her assailant stated,
     “Well if I can’t have you, can’t nobody have you.” That the
     victim may have been under the influence of illegal drugs at
     the time of the assault may affect her credibility. However,
     any credibility questions were for the jury to resolve, and this
     Court will not resolve them anew. “It is the jury’s task to
     weigh the evidence and decide which testimony to believe.”
     That the jury believed the victim’s testimony over defendant’s
     contentions is within their province. Viewed in a light most
     favorable to the prosecution, the evidence was sufficient to
     establish defendant’s identity as the assailant beyond a
     reasonable doubt.

People v. Davison, 2016 WL 1276433, at * 2 (internal citations omitted).


     In the present case, the victim positively identified petitioner at

trial as her assailant. The Court notes that “the testimony of a single,

                                    14
uncorroborated prosecuting witness or other eyewitness is generally

sufficient to support a conviction.” Brown v. Davis, 752 F. 2d 1142, 1144

(6th Cir. 1985) (internal citations omitted). The victim unequivocally

identified Petitioner at trial as being the person who assaulted and
strangled her.    This evidence was sufficient to support Petitioner’s

convictions. See Brown v. Burt, 65 F. App’x. 939, 944 (6th Cir. 2003).

      Although Petitioner attacks the quality of the eyewitness
identification, he is basically asking this Court to re-weigh the testimony

and credibility of the evidence, which this Court cannot do. See United

States v. Campbell, 18 F. App’x. 355, 358 (6th Cir. 2001) (quoting United
States v. Tipton, 11 F.3d 602, 609 (6th Cir. 1993)).      This portion of

petitioner’s insufficiency of evidence claim rests on an allegation of the

victim’s credibility, which is the province of the jury.     See Tyler v.
Mitchell, 416 F. 3d 500, 505 (6th Cir. 2005).

      Petitioner argues that there was insufficient evidence to convict

him because the police did not recover DNA evidence, fingerprints, or
other forensic evidence to convict. The Sixth Circuit notes that the “lack

of physical evidence does not render the evidence presented insufficient;

instead it goes to weight of the evidence, not its sufficiency.” Gipson v.

Sheldon, 659 F. App’x. 871, 882 (6th Cir. 2016). Petitioner is not entitled

to relief on his third claim.




                                    15
     D. Claim # 4. The verdict form claim.

     Petitioner claims that the verdict form was flawed because it did

not provide an option of not guilty on the lesser included offense of assault

with intent to do great bodily harm less than murder.
     The jury verdict form gave the jurors the following options with

respect to the charge of assault with intent to commit murder:

____ Not Guilty
or

____ Guilty of Assault with Intent to Murder

or

____ Guilty of the less serious offense of Assault with Intent to do Great

Bodily Harm less than Murder.

(ECF No. 14-14, PageID.980).
     The jury form indicated that the jurors could find Petitioner not

guilty, guilty of assault with intent to commit murder, or guilty of the

lesser included offense of assault with intent to do great bodily harm less

than murder.      The judge instructed the jurors that they could find

petitioner guilty of the original assault with intent to commit murder

charge, guilty of the lesser included charge of assault with intent to do

great bodily harm less than murder, or “not guilty of anything.” (Tr.

9/18/14, p. 175) (ECF No. 14-12, PageID.795).

     The jury was instructed that they had the option of finding

Petitioner not guilty of both of the charged offense of assault with intent
                                     16
to commit murder and of the lesser included offense of assault with intent

to do great bodily harm less than murder. The assault with intent to do

great bodily harm charge was a lesser included offense of assault with

intent to commit murder. The jury verdict form contained a not guilty
box.

       The jury was provided with a “not guilty” verdict form and

Petitioner was charged with two related offenses; there was no due
process violation based on the submission of a single “not guilty” verdict

box to the jury. See e.g. Odum v. Boone, 62 F.3d 327, 332 (10th Cir. 1995)

(“Because the jury was provided with a ‘not guilty’ verdict form, and

[petitioner] was charged with two related offenses, we find no due process

violation based on the submission of a single ‘not guilty’ verdict form to

the jury.”); see also Sain v. Burt, No. 16-2576, 2017 WL 1381275, at * 1
(6th Cir. Apr. 17, 2017). And given that the jury found Petitioner guilty

of the principle charge, the jury would not have, nor could it have, also

found Petitioner not guilty of the lesser included offense. Petitioner is not

entitled to relief on his fourth claim.

IV. CONCLUSION

       The Court will deny the petition for writ of habeas corpus. The

Court will also deny a certificate of appealability to Petitioner. In order

to obtain a certificate of appealability, a prisoner must make a

substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). To demonstrate this denial, the applicant is required to show
                                     17
that reasonable jurists could debate whether, or agree that, the petition

should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court
rejects a habeas petitioner’s constitutional claims on the merits, the

petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims to be debatable
or wrong. Id. at 484. “The district court must issue or deny a certificate

of appealability when it enters a final order adverse to the applicant.”

Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254; See also

Strayhorn v. Booker, 718 F. Supp. 2d 846, 875 (E.D. Mich. 2010).

     For the reasons stated in this opinion, the Court will deny

Petitioner a certificate of appealability because he has failed to make a
substantial showing of the denial of a federal constitutional right. See

Dell v. Straub, 194 F. Supp. 2d 629, 659 (E.D. Mich. 2002). The Court

will also deny Petitioner leave to appeal in forma pauperis, because the

appeal would be frivolous. Id.

                                 V. ORDER

     Based upon the foregoing, IT IS ORDERED that the Petition for a

Writ of Habeas Corpus is DENIED WITH PREJUDICE.

     IT IS FURTHER ORDERED That a Certificate of Appealability is

DENIED.


                                   18
    IT IS FURTHER ORDERED that Petitioner will be DENIED

leave to appeal in forma pauperis.


    DATED: February 18, 2020.


                                BY THE COURT:


                                /s/Terrence G. Berg
                                TERRENCE G. BERG
                                United States District Judge




                                     19
